Citation Nr: 0323502	
Decision Date: 09/11/03    Archive Date: 09/23/03

DOCKET NO.  99-18 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel



INTRODUCTION

The veteran served on active duty from March 1957 to April 
1981.  The appellant is his spouse.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an October 1997 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina.  

The Board notes that, in addition to the issue of service 
connection for the cause of the veteran's death, the RO has 
taken for consideration the issues of entitlement to 
dependency and indemnity compensation benefits pursuant to 
the provisions of 38 U.S.C.A. §§ 1151 and 1318.  However, 
based on a review of the veteran's claims file, the appellant 
has never raised the issue of dependency and indemnity 
compensation pursuant to the provisions of 38 U.S.C.A. 
§ 1318.  While in rating decisions of August 2000 and March 
2002, the RO denied entitlement to dependency and indemnity 
compensation benefits pursuant to the provisions of 
38 U.S.C.A. §§ 1151 and 1318, the appellant has yet to file a 
notice of disagreement with either of those decisions.  
Accordingly, the sole issue perfected for appellate review is 
that of entitlement to service connection for the cause of 
the veteran's death.  


FINDINGS OF FACT

1.  The veteran died on September [redacted]
, 1997.  

2.  According to the Certificate of Death, the immediate 
cause of the veteran's death was a pulmonary embolism, due 
to, or as a consequence of, glioblastoma.  

3.  At the time of the veteran's death, service connection 
was in effect for degenerative joint disease of the shoulders 
and cervical spine, evaluated as 20 percent disabling; the 
residuals of fracture of the 12th thoracic vertebra, with 
degenerative joint disease, evaluated as 10 percent 
disabling; hearing loss, evaluated as noncompensably 
disabling; and dyshidrotic eczema of the feet, evaluated as 
noncompensably disabling.  

4.  The veteran is not shown to have suffered from a 
pulmonary embolism, or glioblastoma, in service, or for many 
years thereafter.  

5.  The veteran did not die as result of a service-connected 
disability, nor did a service-connected disability cause or 
contribute substantially or materially to cause his death.  


CONCLUSION OF LAW

Service connection for the cause of the veteran's death is 
not warranted.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. 
§ 3.312 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that, during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  This liberalizing law is applicable to this appeal.  To 
implement the provisions of the law, the VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The Act and implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that the VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim, but is not required to provide assistance to a 
claimant if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  It also 
includes new notification provisions.  

In this case, VA has met its duty to notify and assist the 
appellant in the development of all facts pertinent to her 
claim.  To that end, in correspondence of February 2001, and 
in a Supplemental Statement of the Case in April 2003 
(referenced therein), the appellant was informed of the VA's 
obligations under the new Act, and given the opportunity to 
provide information necessary to obtain any evidence which 
had not already been obtained.  Because no additional 
evidence has been identified by the appellant as being 
available but absent from the record, the Board finds that 
any failure on the part of the VA to further notify the 
appellant what evidence would be secured by the VA, and what 
evidence should be secured by the appellant, is harmless.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Accordingly, the Board is of the opinion that no further duty 
to notify or assist the appellant exists in this case.  

Factual Background

Pertinent evidence of record is to the effect that the 
veteran died on September [redacted]
, 1997. The Certificate of Death 
listed the immediate cause of death as a pulmonary embolism, 
due to, or as a consequence of, glioblastoma.  

At the time of the veteran's death, service connection was in 
effect for degenerative joint disease of the shoulders and 
cervical spine, evaluated as 20 percent disabling; the 
residuals of fracture of the 12th thoracic vertebra, with 
degenerative joint disease, evaluated as 10 percent 
disabling; hearing loss, evaluated as noncompensably 
disabling; and dyshidrotic eczema of the feet, also evaluated 
as noncompensably disabling.  

Service medical records have been reviewed.  In a service 
clinical record of November 1959, it was noted that the 
veteran had been rejected as a blood donor due to "fainting 
spells."  Based on history, these fainting spells appeared to 
be like migraine headaches, and the veteran had never passed 
out.  During a service medical examination in November 1959, 
the veteran gave a history of frequent or severe headaches, 
in addition to dizziness or fainting spells.  In January 
1967, it was noted that the veteran had been complaining of 
fairly severe bilateral frontal headaches, in addition to 
draining sinuses.  The clinical impression was sinusitis.  In 
early December 1971, the veteran complained of hazy vision, 
in conjunction with headaches.  He had experienced the onset 
of these symptoms following dental work and the use of Darvon 
compound for pain.  He gave a history of migraine headaches 
in 1966, but with no significant headaches since that time.  
The clinical impression was questionable Darvon reaction.  

In a service clinical record of January 1977, the veteran 
gave a history of a blow to the top of his head two days 
earlier, followed by intermittent blurring vision in his left 
eye.  Following evaluation, he was given a prescription for 
glasses for reading and near work.  In December 1977, he was 
seen for a laceration above his right eye following a fall 
where he hit his head on a stump but had suffered no loss of 
consciousness.  On physical examination, he was alert and 
well oriented.  There were three small puncture wounds on his 
forehead, and radiographic studies of the skull were negative 
for fracture.  The clinical assessment was laceration.  

At the time of a retirement/service separation examination in 
January 1981, the veteran gave a history of tension 
headaches, as well as a head injury in 1979.  Also noted was 
a history of dizziness and fainting spells.  On physical 
examination, there was no evidence of pulmonary embolism, or 
glioblastoma.  Evaluation of the lungs and chest was within 
normal limits, as was a neurologic evaluation.  A chest X-ray 
revealed no significant abnormalities, and no pertinent 
diagnoses were noted.  

VA medical examinations conducted in May 1981 and November 
1982 were negative for pertinent history, complaints, or 
abnormal findings.  

In early August 1997, the veteran was hospitalized at a VA 
medical facility.  He had been referred for a tremor of the 
right hand, in addition to mild weakness of the hand, and 
pain in the right shoulder. Computerized tomography (CT scan) 
revealed a lesion of the enhancing type in the left parietal 
lobe.  A magnetic resonance imaging (MRI) scan showed a 
lesion in the left parietal lobe which looked like a primary 
glioblastoma.  The pertinent diagnoses were probable primary 
brain neoplasm of the left parietal lobe; partial seizures; 
and mild right hemiparesis.  

During the period from late August to early September 1997, 
the veteran was once again hospitalized at a VA medical 
facility with a three-month history of right upper limb 
weakness, as well as difficulty using the right upper 
extremity for daily activities.  During hospitalization, the 
veteran's MRI scan was reviewed and it was felt that the ring 
enhancing mass was likely a high-grade glioma, which was near 
to the left motor strip in the arm and facial area.  It was 
decided that the veteran's best chance might be afforded by 
an awake craniotomy and motor mapping for a tailored 
resection of the tumor.  He underwent that procedure on 
August 22, 1997, and tolerated it quite well.  However, over 
the following couple of days, he developed peritumoral edema 
as well as a right hemiplegia.  A CT scan showed certain 
postoperative changes, including the aforementioned edema, 
and a very mild enhancement.  The veteran subsequently 
developed a fever, with the result that he was pancultured.  
A gram stain collected during the culturing process revealed 
gram-negative rods.  He was taken to the operating room for 
bone flap removal.  Postoperatively, he did well, and rapidly 
improved.  However, on September [redacted]
, 1997, he developed 
shortness of breath, in conjunction with some chest 
discomfort.  The clinical suspicion was of either a 
myocardial infarction or pulmonary embolism.  An emergent 
ventilation profusion scan revealed a high probability for a 
significant pulmonary embolism.  The veteran was made 
comfortable, and was asymptomatic, breathing easily for a 
short time, but then became short of breath once again.  The 
veteran continued to deteriorate very rapidly, and 
subsequently expired.  The pertinent diagnosis noted was 
glioblastoma multiforme.  

In a statement of April 2003, the chief of neurosurgery at 
the VA medical center where the veteran had expired wrote 
that he had extensively reviewed the veteran's records, both 
before and during his inpatient stay and eventual death at 
the Durham VA Medical Center.  This review revealed that, 
until April 29, 1997, there was no mention of any 
neurological problem.  Upon admission to the VA Medical 
Center in August 1997, it became clear that the brain lesion 
was likely a glioblastoma, which was located in the motor and 
sensory areas of the left parietal lobe, as well as in the 
speech areas.  The veteran underwent an awake craniotomy for 
partial tumor resection, which was uneventful.  
Postoperatively, his aphasia and hemiparesis worsened. He was 
diagnosed with gram-negative meningitis, following a high 
fever and obtundation, and was diagnosed with a bone flap 
infection.  He underwent removal of the bone flap, followed 
by aggressive treatment with antibiotics.  Subsequently, he 
did well, with improving speech, but persistent right 
hemiparesis.  He became suddenly short of breath with 
accompanying chest pain on September [redacted]
, 1997, and was 
diagnosed with a pulmonary embolism.  While treated 
aggressively in the intensive care unit, he expired the same 
day as a result of the severe pulmonary and cardiac effects 
of the pulmonary embolism.  

In the opinion of the VA physician, it was likely that the 
veteran's glioblastoma developed over 1997, and very unlikely 
that it existed prior to that time.  Significantly, there 
were no known risk factors or prior occurrences leading to 
glioblastoma.  Moreover, it was highly unlikely that the 
glioblastoma was related to any previous injury or symptom.  
Based on a review of the chart, there was no evidence of any 
sign or symptom prior to April 29, 1997 which would lead a 
person to suspect the presence of a malignant brain tumor.  
Nor was there any evidence that a prior event led to the 
occurrence of the veteran's glioblastoma.  
Analysis

The appellant (the widow of the veteran) seeks service 
connection for the cause of the veteran's death.  In 
pertinent part, it is argued that the veteran's inservice 
headaches and/or head injuries caused or contributed in some 
way to the development of the glioblastoma which ultimately 
led to his death as the result of a pulmonary embolism.  

In that regard, service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002).  Moreover, where a veteran served 
continuously for ninety (90) days or more during a period of 
war, or during peacetime service after December 31, 1946, and 
a malignant tumor of the brain, such as a glioblastoma, 
becomes manifest to a degree of 10 percent within one year 
from date of termination of such service, such disease shall 
be presumed to have been incurred in service, even though 
there is no evidence of such disease during the period of 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2002).  Finally, 
service connection may be granted for disability which is 
proximately due to, or the result of, a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2002).  

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  For 
service-connected disability to be the cause of death, it 
must singly, or with some other condition, be the immediate 
or underlying cause, or be etiologically related.  For 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death, but, rather, it must be shown that there 
was a causal connection.  38 U.S.C.A. § 1310 (West 2002); 
38 C.F.R. § 3.312 (2002).  There are primary causes of death 
which, by their very nature, are so overwhelming that 
eventual death can be anticipated irrespective of coexisting 
conditions, but even in such cases, there is for 
consideration whether there may be a reasonable basis for 
holding that a service-connected condition was of such 
severity as to have had a material influence in accelerating 
death.  In this situation, however, it would not generally be 
reasonable to hold that a service-connected condition 
accelerated death, unless such condition affected a vital 
organ and was of itself of a progressive or debilitating 
nature.  38 C.F.R. § 3.312(c)(4) (2002).  

In the present case, service medical records are negative for 
history, complaints, or abnormal findings indicative of the 
presence of a glioblastoma or pulmonary embolism.  While on a 
number of occasions in service, the veteran complained of 
headaches and/or "fainting spells," there is no indication 
that these complaints were in any way related to a malignancy 
of the brain.  Significantly, the headaches were on various 
occasions attributed to sinusitis, or described as "tension 
headaches."  As of the time of a separation/retirement 
examination in January 1981, a neurologic evaluation was 
within normal limits, and no pertinent diagnoses were noted.  
The earliest clinical indication of the presence of the 
malignant glioblastoma which eventually led to the veteran's 
death is revealed by VA medical records dated in 1997, more 
than 16 years following his discharge from service.

Following a review of the veteran's entire record, the chief 
of neurosurgery at the VA Medical Center where the veteran 
expired was of the opinion that the glioblastoma in question 
had developed over the course of 1997, and was "very 
unlikely" present prior to that time.  Further noted was that 
there were no known risk factors or prior occurrences leading 
to glioblastoma, making it highly unlikely that it was in any 
way related to a previous injury or symptom.  No evidence has 
been submitted on the appellant's behalf to refute this 
opinion.  

Based on such findings, the Board is unable to reasonably 
associate the veteran's glioblastoma leading to a fatal 
pulmonary embolism with any incident or incidents of his 
period of active service, or with a service-connected 
disability or disabilities.  Under such circumstances, and 
absent evidence that a service-connected disability caused or 
contributed substantially or materially to the veteran's 
death, service connection for the cause of death must be 
denied.  


ORDER

Service connection for the cause of the veteran's death is 
denied.



____________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

